Title: Circular Letter to the Governors of the Other States, 27 September 1780
From: Jefferson, Thomas
To: State Governors



Sir
In Council Sepr. 27. 1780

I beg leave to present to your Excellency Copies of the Acts of the Virginia Assembly from the begining of the Year 1779. and will do myself the pleasure of transmitting their future Acts regularly hereafter, not doubting but an interchange of this kind, should it take place generally among the States, will prove equally useful and agreeable.
I have the honor to be with every sentiment of esteem and respect Your Excellency’s Most obedt. Servt.,

Th: Jefferson

